This opinion is subject to revision before final
                         publication in the Pacific Reporter

                                 2018 UT 53


                                     IN THE

       SUPREME COURT OF THE STATE OF UTAH

     IN THE MATTER OF THE DISCIPLINE OF BRIAN W. STEFFENSEN

                          BRIAN W. STEFFENSEN,
                               Appellant,
                                        v.
                 OFFICE OF PROFESSIONAL CONDUCT,
                             Appellee.

                              No. 20170058
                        Filed September 24, 2018

                             On Direct Appeal

                     Third District, Salt Lake
               The Honorable Todd M. Shaughnessy
                         No. 110917794

                                  Attorneys:
 Billy L. Walker, Barbara Townsend, Adam C. Bevis, Salt Lake City,
                            for appellee
          Brian W. Steffensen, Salt Lake City, for appellant

   JUSTICE HIMONAS authored the opinion of the Court, in which
       CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
           JUSTICE PEARCE, and JUSTICE PETERSEN joined.

   JUSTICE HIMONAS, opinion of the Court:
                            INTRODUCTION
   ¶1 Brian Steffensen appeals the judgment of the district court
disbarring him from practicing law for violations of the Utah Rules
of Professional Conduct involving, inter alia, failure to file taxes.
Mr. Steffensen asks this court to reverse the district court’s findings
of misconduct, direct that the case against him be dismissed, and
vacate the sanction of disbarment. We affirm the district court’s
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

findings of misconduct, reverse the district court’s imposition of
sanctions, and remand to the district court for a new sanctions
determination.
                           BACKGROUND
   ¶2 After graduating from Stanford Law School in 1980,
Mr. Steffensen became a member of the bar and began working as a
lawyer in a large firm. 1 He primarily represented a major bank
focused on transactional work and real estate development. He left
the firm approximately seven years later, continuing to work as a
lawyer in a sole proprietorship. Then, in 1995, Mr. Steffensen
incorporated the first of his many professional law firms.
    ¶3 Mr. Steffensen repeatedly failed to maintain accounting
practices that would keep his law firms viable. Mr. Steffensen
acknowledges his “gross[] negligen[ce]” in “failing to file . . .
employee withholding tax returns.” Additionally, Mr. Steffensen
opened a new law firm each time the previous one financially
floundered. To date, Mr. Steffensen has incorporated five firms
subsequent to his sole proprietorship. Financial trouble led to the
demise of at least three previous firms, 2 with taxes left unpaid. The
law firm currently in operation is AAA Law, PC.




   1  While we may “draw different inferences from the facts in
order to make an independent determination of the correctness of
the discipline the district court imposed,” In re Discipline of Lundgren,
2015 UT 58, ¶ 9, 355 P.3d 984 (citation omitted) (internal quotation
marks omitted), “we always give serious consideration to the
findings and [rulings] of the [district court],” In re Discipline of
Babilis, 951 P.2d 207, 213 (Utah 1997) (alterations in original) (citation
omitted). As not all of the evidence afforded to the district court is
before us, we establish a background that is culled from the district
court’s findings of fact and conclusions of law, Steffensen’s own
testimony in the portion of the record we do have, and the briefing
before us unless otherwise noted.
   2  At the time of Mr. Steffensen’s deposition in August 2013, he
had bank accounts for both his fourth law firm, SB Law, PC, and his
fifth, AAA Law, PC. There is little other information about SB Law,
PC in the record.


                                    2
                         Cite as: 2018 UT 53
                        Opinion of the Court

     ¶4 Mr. Steffensen’s first incorporated law firm—Brian W.
Steffensen, a Professional Law Corporation (Firm #1)—operated
from 1995 to 2001 and closed, resulting in an Internal Revenue
Service (IRS) seizure of all assets “because of his failure to pay
withholding taxes.” Mr. Steffensen also had problems with the Utah
State Tax Commission with Firm #1. Mr. Steffensen admits having
someone apply for a withholding account number for Firm #1 in
1995. So he has known since at least 1995 that he had a responsibility
to withhold money from the employees’ paychecks and pay that
money to the Tax Commission. He also admits to knowing that
filing a return was required even if no taxes were due and claims
that he filed all returns for Firm #1. And, although he filed returns,
he never remitted the taxes.
    ¶5 Upon the heels of the IRS seizure, Mr. Steffensen
established Steffensen Law, PC (Firm #2), which operated from 2002
to 2003. Operations under this firm ended due to “the exact same
problems with payroll and the Tax Commission” as the first. In the
same year, 2003, Mr. Steffensen started his third law firm, S Law,
P.C. (Firm #3), which ceased operation in 2007 “because the
financial and tax irregularities continued to exist.” When Firm #3
closed, Mr. Steffensen established his next firm, SB Law, PC (Firm
#4), which remained in operation until 2013. When that firm was in
financial jeopardy, he established AAA Law, PC (Firm #5),
Mr. Steffensen’s currently operating law firm.
    ¶6 The Tax Commission began to scrutinize Mr. Steffensen’s
employee tax withholding practices in 2006 when the filing process
of one of his employees was suspended and came under review by
the Tax Commission because her W2 from Firm #3 did not have a
state withholding tax number. The Tax Commission investigated
both Mr. Steffensen’s business and personal taxes. While the Tax
Commission started with investigating only Mr. Steffensen’s law
firm listed on the questionable W2, it soon discovered several
withholding accounts for other businesses and began investigating
those as well.
   ¶7 In September 2008, the Tax Commission completed an
investigation of Mr. Steffensen and recommended he be criminally
charged with violating: (1) Utah Code section 76-8-1101(1)(c)(i),




                                  3
                   IN RE DISCIPLINE OF STEFFENSEN
                        Opinion of the Court

Failure to File; (2) Utah Code section 76-8-1101(1)(d)(i), Willful
Evasion; and (3) Utah Code section 76-6-513(2), Unlawful Dealings
of Property by a Fiduciary. 3
    ¶8 The Tax Commission’s investigation uncovered a number
of potential violations of tax law on Mr. Steffensen’s part. As of July
2008, Firm #1 had an unpaid outstanding withholding tax account
balance of $44,395.46. Mr. Steffensen broke seven payment
arrangements regarding this balance. Regarding Firm #2,
Mr. Steffensen perpetuated the same problems he had with the first
firm. Additionally, Mr. Steffensen used invalid state withholding tax
identification numbers, and the W2s he distributed to employees
falsely declared that money had been withheld and remitted. And,
as of September 2008, he still owed $48,895.17 for withholding taxes,
penalties, and interest for tax years 2002–2006. Moreover, in
operating Firm #3, Mr. Steffensen failed to file withholding returns
for 2003 through 2006. He failed to remit withholdings for this firm’s
entire existence.




   3  It is unclear both which versions of these statutes the Tax
Commission recommended Mr. Steffensen be charged under and
which versions of these statutes Mr. Steffensen was ultimately
charged under in May 2009. See infra ¶ 9. This is immaterial,
however, for purposes of this appeal because the parties seem to
have chosen to litigate this case under the current versions of these
statutes—especially with respect to Utah Code section
76-8-1101(c)(i).
    Although Mr. Steffensen was charged in 2009 for acts that
occurred between 2003 and 2008, the parties chose to frame the issue
both here and below in terms of the current version of Utah Code
section 76-8-1101(c)(i), which was amended in May 2014. In May
2014, the Legislature changed the mens rea element from “intent,”
the mens rea element in the statute since at least 2001 and before any
of the crimes Mr. Steffensen was charged with allegedly took place,
to “knowingly and intentionally.” In light of the parties’ choice to
consistently litigate this issue under the current version of the
statute, we, too, choose to analyze the parties’ claims under the
current version of the statute.

                                  4
                          Cite as: 2018 UT 53
                         Opinion of the Court

    ¶9 In May 2009, Mr. Steffensen was charged with one count
each of Failing to Render a Proper Tax Return (for tax years 2003–
2008), Intent to Evade (for tax years 2003–2008), and Unlawful
Dealing of Property by a Fiduciary (for years 2003–2006). On March
1, 2010, Mr. Steffensen entered into a diversion agreement with the
State in which he did not admit to guilt but did admit there was
probable cause for the charges against him. In that agreement, the
charges were amended to an “attempt to commit a crime,” UTAH
CODE § 76-4-101, 4 namely “knowingly and intentionally, and
without a reasonable good faith basis, fail[ing] to make, render, sign
or verify any return within the time required by law,”
id. § 76-8-1101(1)(c)(i). Mr. Steffensen in turn paid all taxes along
with penalties.
    ¶10 After receiving notice of Mr. Steffensen’s criminal charges
in September 2009, the Office of Professional Conduct (OPC) alleged
three violations in its case against Mr. Steffensen. The first claim
under rule 8.4(b) of the Utah Rules of Professional Conduct is that
Mr. Steffensen engaged in criminal conduct that reflects adversely
on his fitness to practice law. The second claim under rule 8.4(c) is
that he engaged in dishonest conduct. And the third claim under
rule 8.4(a) is that he engaged in misconduct by violating or
attempting to violate the Utah Rules of Professional Conduct. 5
   ¶11 The district court concluded that Mr. Steffensen violated
rule 8.4(b) and (c) of the Utah Rules of Professional Conduct. The
court found professional misconduct under rule 8.4(b) for
“committ[ing] the criminal act [under Utah Code section
76-8-1101(1)(c)(i)] of Failing to Render a Proper Tax Return [and] . . .
committ[ing] the criminal act [under Utah Code section 76-4-101] of
Attempted Failing to Render a Proper Tax Return.” The district




   4   It is likewise unclear which version of this statute
Mr. Steffensen was charged with. In any event, it does not bear on
our resolution of this case.
   5 The parties cite to no particular version of the Rules of

Professional Conduct or the Rules Governing the Utah State Bar in
their briefs here or their filings below. Accordingly, we evaluate the
parties’ arguments under the current rules, which contain the same
language as the rules offered by the parties in their briefing.

                                   5
                   IN RE DISCIPLINE OF STEFFENSEN
                        Opinion of the Court

court concluded that these “committed criminal acts,” established
“[b]y a preponderance of the evidence,” “reflect adversely on [Mr.
Steffensen’s] honesty, truthfulness or fitness as a lawyer [i]n other
respects.”
    ¶12 The district court concluded that Mr. Steffensen committed
professional misconduct under rule 8.4(c) because he “engaged in
conduct involving dishonesty, fraud, deceit, or misrepresentation.” 6
In addition to the criminal acts under rule 8.4(b), the district court
found (1) that Mr. Steffensen, “in the context of operating the law
firm,” failed “to remit to the Tax Commission the amounts that [his]
employees were ultimately obligated to pay in their taxes,” which
was “dishonest;” (2) that he distributed “W2s to [his] employees
stating that the tax monies had been withheld and remitted” when
they had not, which constituted a misrepresentation; and (3) “that
he presented [financial statements] to his bank in order to get a
loan” that were in conflict with “forms he presented to the Tax
Commission to obtain a financial hardship exemption” and
therefore that “Mr. Steffensen’s statements about his income and
finances [that] he presented to the Tax Commission to receive a
financial      hardship        exemption     contained       material
misrepresentations.”
    ¶13 The district court held a sanctions hearing and concluded
that the violations of the Utah Rules of Professional Conduct
justified the disbarment of Mr. Steffensen under Rule Governing the
Utah State Bar 14-605(a)(1) and (a)(2). Mr. Steffensen appeals. We
have jurisdiction pursuant to article VIII, section 4 of the Utah
Constitution and Utah Code section 78A-3-102(3)(c).
                     STANDARD OF REVIEW
   ¶14 The Utah Supreme Court has a constitutional mandate to
“govern the practice of law, including . . . the conduct and discipline
of persons admitted to practice law.” UTAH CONST. art. VIII, § 4.
Because of this mandate, professional discipline cases form a unique
subset of the cases we hear and have a unique standard of review.




   6 Because we find some ambiguity in the district court’s written
order regarding its rule 8.4(c) findings, we have turned to the court’s
oral ruling to resolve that ambiguity.


                                  6
                         Cite as: 2018 UT 53
                        Opinion of the Court

    ¶15 While we generally “presume that the [lower tribunal’s]
findings of fact are correct” unless clearly erroneous, in attorney
discipline cases we “reserve the right to draw inferences from basic
facts which may differ from the inferences drawn by the [lower
tribunal].” In re Discipline of Babilis, 951 P.2d 207, 213 (Utah 1997)
(alterations in original) (citations omitted). Additionally, although
“we always give serious consideration to the findings and [rulings]
of the [district court],” “we must treat the ultimate determination of
discipline as our responsibility.” Id. (alterations in original)
(citations omitted). We therefore must “make an independent
determination of the correctness of the discipline the district court
imposed.” In re Discipline of Lundgren, 2015 UT 58, ¶ 9, 355 P.3d 984
(citation omitted) (internal quotation marks omitted); see also In re
Discipline of Crawley, 2007 UT 44, ¶ 17, 164 P.3d 1232.
                            ANALYSIS
   ¶16 In our analysis, we first clarify the interpretation and
application of rule 8.4(b) and (c) of the Utah Rules of Professional
Conduct discussing violations of professional misconduct. And,
finding that Mr. Steffensen did commit professional misconduct, we
then turn to the imposition of sanctions for those violations to
determine whether the court applied the proper standard in its
sanctioning of him. On the record before us, we find that the district
court erred in its imposition of sanctions for Mr. Steffensen’s
violations, but understandably so given the inconsistencies in the
comment section of rule 8.4. 7
           I. THE VIOLATIONS OF THE UTAH RULES
                 OF PROFESSIONAL CONDUCT
   ¶17 This court regulates members of the bar both by
constitutional mandate and inherent authority. UTAH CONST. art.
VIII, § 4 (“The Supreme Court by rule shall govern the practice of
law, including admission to practice law and the conduct and
discipline of persons admitted to practice law.”); Barnard v. Utah




   7 We recognize the lack of clarity in comment [1a] for rule 8.4 of
the Utah Rules of Professional Conduct regarding the imposition of
sanctions and refer these issues to the rules committee for further
consideration. See infra ¶ 51.


                                  7
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

State Bar, 804 P.2d 526, 528 (Utah 1991) (“[T]he authority of this
Court to regulate the admission and discipline of attorneys existed
as an inherent power of the judiciary from the beginning.” (citation
omitted)). In order to maintain the integrity of the profession, we
promulgate the Rules of Professional Practice to guide lawyers and
judges in matters of discipline. In Utah,
       [a] lawyer is a representative of clients, an officer of the
       legal system and a public citizen having special
       responsibility for the quality of justice. Every lawyer is
       responsible to observe the law and the Rules of
       Professional Conduct, shall take the Attorney’s Oath
       upon admission to the practice of law, and shall be
       subject to the Rules of Lawyer Discipline and
       Disability.
UTAH R. PROF’L CONDUCT pmbl. 1. Chapter 13 of the Supreme Court
Rules of Professional Practice establishes the Utah Rules of
Professional Conduct.
      ¶18 To assist with our regulatory responsibility, we have
authorized and designated the Utah Bar Association (Bar) to
administer the rules and regulations which govern the practice of
law in Utah. R. GOVERNING UTAH STATE BAR 14-102. Responsibilities
of the Bar include, but are not limited to, advancing “the
administration of justice according to law;” “regulat[ing] and
disciplin[ing] . . . persons practicing law;” “maintain[ing] integrity
. . . and high standards of conduct among those practicing law;” and
“promot[ing] professionalism, competence and excellence in those
practicing law.” Id. 14-202; see also id. 14-102. The OPC aids the Bar
in performing the duties related to violations of the Utah Rules of
Professional Conduct. Id. 14-504.
    ¶19 Under the Rules Governing the Utah State Bar, the OPC can
bring a formal complaint charging an attorney with professional
misconduct before the district court with the permission of a
screening panel. Id. 14-511(a). When “[f]ormal disciplinary and
disability proceedings” are convened, they “are civil in nature.” Id.
14-501(c). This remains true even when, as here, questions of
criminal conduct arise in finding a violation of the Utah Rules of
Professional Conduct. Id.; see also In re Discipline of Steffensen, 2016
UT 18, ¶ 12, 373 P.3d 186. Such cases are also bifurcated, meaning
that they are conducted in two phases: adjudication of the
allegations of misconduct and, if necessary, a determination of the
appropriate sanction. R. GOVERNING UTAH STATE BAR 14-511.
                                    8
                          Cite as: 2018 UT 53
                         Opinion of the Court

    ¶20 In these proceedings brought before the district court by the
OPC, the court concluded Mr. Steffensen violated both rule 8.4(b)
and (c). Mr. Steffensen challenges the admissibility of evidence that
the court allowed in his adjudication hearing as well as the court’s
determination of his mental state. He argues that the evidence was
irrelevant and prejudicial. We hold that the evidence was relevant
and admissible. Mr. Steffensen also argues that the district court’s
determination that his actions were “knowing and intentional” was
not supported by the evidence. We disagree and affirm the district
court’s findings of fact and conclusions of law at the adjudication
hearing.
        A. Admission of Evidence and Expert Witness Challenge
    ¶21 At each stage of the trial, Mr. Steffensen objected with
regularity to the relevance, unfair prejudice, and admissibility of the
evidence. On appeal, Mr. Steffensen challenges the admission of
evidence regarding (1) his failure to file personal tax returns, (2) his
failure to file corporate tax returns, (3) his personal banking records,
and (4) his personal estate planning. In less than one page, he
summarily claims that the admission of this evidence violated Utah
Rules of Evidence 401, 403, and 404(b)(1). But Mr. Steffensen fails to
expound on his arguments—he does not discuss the challenged
evidence (beyond listing broad categories) or explain why that
evidence was irrelevant under rule 401, unfairly prejudicial under
rule 403, or admitted in violation of rule 404(b)(1).
    ¶22 These arguments are inadequately briefed. “Appellants
have the burden to clearly set forth the issues . . . and to provide
reasoned argument and [valid] legal authority.” Espenschied Transp.
Corp. v. Fleetwood Servs., Inc., 2018 UT 32, ¶ 19, 422 P.3d 829
(alterations in original) (citation omitted). “[W]e are not a depository
in which [a party] may dump the burden of argument and
research.” Id. (second alteration in original) (citation omitted)
(internal quotation marks omitted).
   ¶23 Mr. Steffensen fails to meet these requirements. And
Mr. Steffensen further does not address the district court’s response
to his objections—that the objections would go to the weight of the
evidence, not the admissibility. The court also noted that it would
“give those documents the weight that they deserve[d],” and further
conceded that the court would “give counsel an opportunity to
argue that [the court] should give them no weight.”



                                   9
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

    ¶24 With the exception of one reference to a loan application, 8
the court appears to have given very little, if any, weight to the
objected-to evidence in coming to its conclusions. Based on the
nature of the proceeding as a bench trial, we have little doubt that
the district court only considered appropriate relevant and
nonprejudicial evidence, and there is nothing in the district court’s
findings to indicate otherwise. See State v. Park, 404 P.2d 677, 679
(Utah 1965) (“[B]ecause . . . the [district] court will be somewhat
more discriminating in appraising both the competency and the
rulings properly to be given evidence, the rulings on evidence are
looked upon with a greater degree of indulgence when the trial is to
the court than when it is to the jury.”).
    ¶25 Mr. Steffensen makes two additional challenges to the
testimony of Heather Gamon, a special agent or criminal
investigator for the Tax Commission. Mr. Steffensen’s first challenge
is that Ms. Gamon was either (1) testifying as an undisclosed expert,
or, in the alternative, (2) not testifying as an expert and thereby
providing testimony that violated Utah Rule of Evidence 701.
Second, Mr. Steffensen argues that if Ms. Gamon were testifying as
an expert, her testimony violated Utah Rule of Evidence 704(b). 9




   8 We ultimately find the district court’s factual finding based on
this evidence deficient and reject it as a basis for finding a violation
of Utah Rule of Professional Conduct 8.4(c). See infra ¶¶ 38–45. Thus
we do not rely on it to advance the district court’s conclusion that
Mr. Steffensen committed professional misconduct under rule 8.4(c).
And, therefore, any error concerning the loan application is
harmless.
   9  Utah Rule of Evidence 704(b) provides that, “[i]n a criminal
case, an expert witness must not state an opinion about whether the
defendant did or did not have a mental state or condition that
constitutes an element of the crime charged or of a defense. Those
matters are for the trier of fact alone.” Lawyer discipline cases “are
civil in nature,” not criminal, a point we highlighted in
Mr. Steffensen’s previous appeal in this case. R. GOVERNING UTAH
STATE BAR 14-501(c); see also In re Discipline of Steffensen, 2016 UT 18,
¶ 12, 373 P.3d 186 (“[A]ttorney discipline cases . . . are not criminal.
They are civil.” (citations omitted)).


                                   10
                          Cite as: 2018 UT 53
                         Opinion of the Court

These challenges are unpreserved. 10 We will not consider
unpreserved objections on appeal absent plain error or exceptional
circumstances. State v. Larrabee, 2013 UT 70, ¶ 15, 321 P.3d 1136.
Because no argument for plain error or exceptional circumstances
exists here, we decline to consider these challenges.
    ¶26 We find no error in the district court’s determination on the
relevance, unfair prejudice, and admissibility of the evidence and
we will not consider the unpreserved challenges regarding expert
witness opinion testimony. Therefore, we must next turn to whether
the district court erred in concluding that Mr. Steffensen violated
the Utah Rules of Professional Conduct.
                   B. Violations of Rule 8.4(b) and (c)
1. Violation of Rule 8.4(b)
     ¶27 Rule 8.4(b) states that “[i]t is professional misconduct for a
lawyer to . . . (b) commit a criminal act that reflects adversely on the
lawyer’s honesty, trustworthiness or fitness as a lawyer in other
respects.” UTAH R. PROF’L CONDUCT 8.4(b). To qualify as
professional misconduct a criminal act alone is insufficient. It must
also reflect poorly on the qualities required of a practicing attorney
(i.e., “honesty, trustworthiness or fitness as a lawyer in other
respects”). Id. Here, the court concluded, by a preponderance of the
evidence, that Mr. Steffensen committed the criminal acts of Failure
to Render a Proper Tax Return and Attempted Failure to Render a
Proper Tax Return. It further concluded that these “criminal acts
reflect adversely on his honesty, truthfulness or fitness as a lawyer
[i]n other respects[]” in violation of rule 8.4(b).




   10 “[I]n order to preserve an issue for appeal[,] the issue must be
presented to the [district] court in such a way that the [district] court
has an opportunity to rule on that issue.” Brookside Mobile Home Park,
Ltd. v. Peebles, 2002 UT 48, ¶ 14, 48 P.3d 968 (citation omitted).
Mr. Steffensen argues that he preserved these issues for our review.
But the portion of the transcript he cites as preserving challenges to
expert and opinion testimony were objections to an exhibit on those
grounds, not the testimony of Ms. Gamon. This is insufficient to
preserve an objection to Ms. Gamon’s testimony on the expert
testimony grounds Mr. Steffensen now raises.


                                   11
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

    ¶28 Finding that Mr. Steffensen failed to render a proper tax
return, a violation of Utah Code section 76–8–1101(1)(c)(i), required
finding that Mr. Steffensen “knowingly and intentionally, and
without a reasonable good faith basis, fail[ed] to . . . render . . . any
return within the time required by law.” 11 Mr. Steffensen does not
dispute that during the four-year period in question his law firm did
not render tax returns. And the district court found no evidence of a
good faith basis for the failure. Therefore, the main issue before the
district court was whether Mr. Steffensen acted knowingly and
intentionally.
    ¶29 Mr. Steffensen argues that he did not “knowingly and
intentionally” fail to file, but rather that his employees failed to file.
On the other hand, the OPC presented circumstantial evidence of
Mr. Steffensen’s state of mind, requiring the district court to make a
credibility determination by weighing the evidence before it. Here
the court determined that the criminal acts were committed
“knowingly or intentionally.” Circumstantial evidence before the
district court supported its findings of fact, which in turn support
the determination that Mr. Steffensen met the mens rea required by
statute in failing to file the tax returns. 12 When making
determinations based on circumstantial evidence, the district court
does not do this in a vacuum. Rather, the court uses common sense
to make inferences and find facts. And while we recognize that
attorney discipline cases have a unique standard of review in which
we might draw different inferences than the district court, see supra
¶¶ 14–15, we do not do this indiscriminately. In general, we adhere
to our standard level of deference, and “[s]o long as there is some
evidence, including reasonable inferences, from which findings . . .




   11 There are three other ways of proving a violation of Utah Code
section 76–8–1101(1)(c)(i): (1) failing to supply timely information,
(2) rendering a false or fraudulent return or statement, or
(3) supplying false or fraudulent information. Because the district
court does not rely on these violations for his criminal acts, we do
not address them.
   12 Holding that evidence is sufficient to support the finding of
failure to file necessarily includes finding that the evidence supports
the attempted failure to file charge.


                                   12
                             Cite as: 2018 UT 53
                           Opinion of the Court

can reasonably be made, our inquiry stops.” State v. Booker, 709 P.2d
342, 345 (Utah 1985); see also In re Discipline of Reneer, 2014 UT 18,
¶ 11, 325 P.3d 104 (“Under this less deferential . . . standard of
review, we still ‘presume that the [district court’s] finds of fact are correct,
although we may set those findings aside if they are not supported
by the evidence.’” (emphasis added) (citation omitted)).
    ¶30 The district court’s findings regarding Mr. Steffensen’s
mental state were certainly not clearly erroneous. Mr. Steffensen has
had a lengthy career as a practicing lawyer. “Mr. Steffensen is a
bright and accomplished lawyer, not someone with ignorance of the
laws.” He has worked for large firms, as a solo practitioner, and at
small law firms he owned and operated. Mr. Steffensen testified that
he knew about the requirements surrounding withholding taxes.
Mr. Steffensen had dealt with the ramifications of failing to pay
federal taxes and as a result “would have been acutely aware of his
obligations going forward.” “There were numerous offenses” and
“numerous occasions of his failure to remit.” Mr. Steffensen also
testified that because he failed to remit withholding taxes, he has
paid penalties and fines (totaling about $100,000), approximately
double what he would have paid had he remitted the taxes timely.
    ¶31 Mr. Steffensen offered only his own testimony to the
district court as a defense. He offers the same testimony to us to
challenge the district court’s order.13 He claims that he delegated all
financial responsibilities to his staff and that the tax problems arose
from incompetence. Mr. Steffensen argues that, during the period in
question, stressful and difficult problems at home impaired his
functions at work. 14 Mr. Steffensen claims that, as a “bright and



   13 It is unclear in his brief whether Mr. Steffensen is challenging
the sufficiency of the evidence to support the district court’s factual
findings or whether he is arguing that the factual findings do not
support the conclusion that he violated rule 8.4(b). Regardless of
which challenge Mr. Steffensen is lodging, we conclude that the
district court’s factual findings and ultimate rule 8.4(b)
determination are adequately supported.
   14 The district court considered this as a mitigating factor for the
sanctions but did not make any factual findings regarding these
circumstances during the adjudication proceedings.


                                      13
                     IN RE DISCIPLINE OF STEFFENSEN
                          Opinion of the Court

accomplished lawyer,” he would not operate against his own
self-interest when he knew that criminal liability would only attach
to his failure to render the tax returns, with only financial liability
attaching to his failure to pay.
    ¶32 In balancing the weight of the circumstantial evidence of
Mr. Steffensen’s mental state on the one hand and Mr. Steffensen’s
personal testimony to the contrary on the other, the question turns
on his credibility. 15 On this matter, we defer to the district court. 16 It
was reasonable for the district court to conclude that Mr. Steffensen
was fully aware of his tax obligations. Indeed, at oral argument,
Mr. Steffensen candidly admitted that even those closest to him with
the best ability to judge his character found his story hard to
swallow. Moreover, considering this admission in addition to all the
other factual findings before us, we choose to defer to the district
court’s determination and find that the evidence supports the
district court’s findings, which in turn support its legal conclusion
that, by a preponderance of the evidence, Mr. Steffensen violated
Utah Code sections 76-8-1101(1)(c)(i) and 76-4-101 by knowingly
and intentionally failing to render a tax return and attempting to do
so.




   15 At oral arguments, Steffensen conceded that the district court
necessarily made a credibility determination in finding that he had
violated the Utah Rules of Professional Conduct.
   16 This is the quintessential type of a district court finding to
which we give deference. See supra ¶ 15. “We defer to the [district]
court’s ability and opportunity to evaluate credibility and
demeanor.” Am. Fork City v. Thayne, 2012 UT App 130, ¶ 4, 279 P.3d
840 (internal quotation marks omitted) (citing State v. Goodman, 763
P.2d 786, 787 (Utah 1988)). “[W]e defer to [the district court’s]
findings unless the record demonstrates clear error. Thus, a
challenge to the district court’s credibility determination fails if [the
challenging party] has provided no reason for this court to depart
from the deference we grant the [district] court to make credibility
determinations.” Id. (citation omitted) (internal quotation marks
omitted).


                                    14
                          Cite as: 2018 UT 53
                         Opinion of the Court

    ¶33 Having agreed with the district court that Mr. Steffensen’s
conduct satisfies the “criminal acts” element of professional
misconduct under rule 8.4(b), we also agree that these acts reflect
negatively “on a lawyer’s honesty, trustworthiness or fitness . . . in
other respects.” UTAH R. PROF’L CONDUCT 8.4(b). “Attorneys occupy
a position of trust because their clients rely on their honesty, skill,
and good judgment.” In re Discipline of Bates, 2017 UT 11, ¶ 19, 391
P.3d 1039. When a lawyer intentionally fails to file and render taxes,
his “honesty” and “trustworthiness” are unquestionably called into
doubt. Knowingly and intentionally avoiding one’s employee
withholding tax obligations as owner of a law firm also undermines
the public’s trust in the legal profession. See UTAH R. PROF’L
CONDUCT 8.4 cmt. 2 (“Many kinds of illegal conduct reflect
adversely on fitness to practice law, such as . . . the offense of willful
failure to file an income tax return.”).
   ¶34 Taxes generally fail to provide the payer with a warm and
fuzzy feeling. “Our new Constitution is now established, and has an
appearance that promises permanency; but in this world nothing
can be said to be certain, except death and taxes.” 10 Letter from
Benjamin Franklin to Jean Baptiste Le Roy (Nov. 13, 1789), in THE
WRITINGS OF BENJAMIN FRANKLIN 68, 69 (Albert Henry Smyth ed.
1907). Certain or not, “knowingly and intentionally” failing to file
taxes is a crime that reflects adversely on a lawyer’s fitness to
practice law.
2. Violation of Rule 8.4(c)
    ¶35 Rule 8.4(c) defines “engag[ing] in conduct involving
dishonesty, fraud, deceit or misrepresentation” as professional
misconduct. UTAH R. PROF’L CONDUCT 8.4(c). Unlike rule 8.4(b),
which requires criminal conduct, rule 8.4(c) looks at professional
misconduct irrespective of criminality. The district court concluded
that “Mr. Steffensen engaged in conduct involving dishonesty,
fraud, deceit or misrepresentation and his conduct violated Rule
8.4(c) of the Utah Rules of Professional Conduct.” We agree.
    ¶36 The district court concluded that Mr. Steffensen had
committed three violations of rule 8.4(c). First, the district court
concluded that Mr. Steffensen’s failure to remit money that was not
owned by his firm was dishonest conduct. Specifically, in addition
to failing to render proper tax returns, Mr. Steffensen also failed to
remit withholding taxes. By his own testimony, the money was
never withheld because there was only enough money to cover the
net income of his employees. The district court found that
                                   15
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

“Mr. Steffensen acknowledged that funds that were to be withheld
from employee’s checks were not withheld. Instead, [he] calculated
his payroll obligations on the net amount and in doing so underpaid
his employees.” Despite maintaining a “client trust account,”
Mr. Steffensen failed to maintain the similar “Tax Commission trust
account” for his employees’ tax funds. The court acknowledged that
“[t]he tax monies Mr. Steffensen failed to remit were not owned by
him or his law firm,” and this “had the potential for causing
substantial damage to his employees.”
    ¶37 Second, and relatedly, Mr. Steffensen provided W2s to his
employees that reflected that money was withheld and remitted to
the state government. The district court concluded that representing
to his employees that money was withheld and remitted to the state
when it was not clearly fell within the bounds of misrepresentation.
    ¶38 Finally, the district court concluded that Mr. Steffensen
violated rule 8.4(c) because he presented financial statements “to his
bank in order to get a loan [that] conflicted with forms he presented
to the Tax Commission to obtain a financial hardship exemption.”
The statements contained in his financial hardship application
“contained material misrepresentations.”
    ¶39 Mr. Steffensen makes only two challenges to the district
court’s conclusion that he violated rule 8.4(c). The first is that for the
same reasons the OPC could not show he acted “knowingly and
intentionally” for purposes of rule 8.4(b), it could not show that he
“knowingly and intentionally engaged in conduct involving
dishonesty, deceit or misrepresentation in violation of Rule 8.4(c).”
We have already affirmed the district court’s determination that
Mr. Steffensen acted knowingly and intentionally. 17




   17   The district court determined that “Mr. Steffensen did
knowingly and intentionally fail to render the tax returns and fail to
pay the withholding taxes.” Although we only considered the
district court’s determination of whether Mr. Steffensen acted
knowingly and intentionally with regards to failing to render the
return when evaluating the district court’s determination that
Mr. Steffensen violated rule 8.4(b), the district court’s conclusion on
failing to pay the taxes was based upon the exact same

                                   16
                          Cite as: 2018 UT 53
                         Opinion of the Court

   ¶40 The second challenge is with regard to the discrepancies
between the bank loan application and the information and records
given to the Tax Commission when he applied for a hardship
exemption. Mr. Steffensen argues that the finding that the
discrepancies in his information given to the bank and the Tax
Commission constituted a misrepresentation was erroneous.
According to Mr. Steffensen, the district court’s finding was based
on the following discrepancy: in 2005, he listed shares of restricted
stock as part of his financial assets on a loan application but then did
not list them as part of his 2008 hardship exemption application to
the Tax Commission. Mr. Steffensen admits that the documents
contained “substantially different financial information,” but
contends that it was because the restricted stock had no value by
2008, a fact to which he testified at trial.
    ¶41 In response, the OPC argues that “[n]o evidence was
introduced to corroborate Mr. Steffensen’s testimony regarding the
stated loss of value.” Additionally, the OPC agrees that the
discrepancy discussed by Mr. Steffensen was one of the
misrepresentations found by the district court, but contends that
“there were other discrepancies that the district court found to be
misleading when Mr. Steffensen provided information to the Tax
Commission.”
   ¶42 The OPC does not provide any record support for its
assertion that the district court found other material
misrepresentations and we cannot find any support for this
contention in the district court’s order.18 Therefore, we focus on


circumstantial evidence. For the exact same reasons discussed
above, see supra ¶¶ 28–32, we will not disrupt the district court’s
determination of “knowingly and intentionally” with respect to
failing to pay the taxes.
    18 The district court’s order on the specific factual basis for the

misrepresentations is unclear. The district court makes two relevant
findings in its order, which read, in full: (1) “Mr. Steffensen’s
financial statements that he presented to his bank in order to get a
loan conflicted with forms he presented to the Tax Commission to
obtain a financial hardship exemption” and (2) “Mr. Steffensen’s
statements about his income and finances which he presented to the
Tax Commission to receive a financial hardship exemption
contained material misrepresentations.”


                                  17
                   IN RE DISCIPLINE OF STEFFENSEN
                        Opinion of the Court

whether the district court erred in determining that the
discrepancies in the stock assets listed on the 2005 loan application
and 2008 hardship exemption application constituted a material
misrepresentation. We conclude that it did.
   ¶43 Mr. Steffensen testified at trial that the stock had no value
by the time he submitted his hardship exemption application in
2008. The OPC offers us no evidence, direct or circumstantial, to
contradict Mr. Steffensen’s testimony. Instead, the OPC hangs its hat
on the fact that Mr. Steffensen never presented evidence of the
stocks’ decrease in value. 19 This is insufficient.
    ¶44 The OPC has the burden of proving that Mr. Steffensen
committed each violation of the Utah Rules of Professional Conduct
by a preponderance of the evidence. See R. GOVERNING UTAH STATE
BAR 14-517; In re Discipline of Steffensen, 2016 UT 18, ¶ 5, 373 P.3d
186. The OPC cannot meet this burden of proving that
Mr. Steffensen’s hardship application contained a misrepresentation
by merely highlighting that he did not provide additional support
to his uncontradicted testimony explaining the discrepancy. Because
the OPC fails to provide any evidentiary support that undermines
Mr. Steffensen’s explanation for the discrepancy, we conclude that
the district court erred in determining that the hardship exemption
application contained a misrepresentation.
   ¶45 Therefore, we reject the district court’s third finding of a
violation of rule 8.4(c), but leave the other two findings—the
dishonest conduct in failing to remit the tax monies and the
misrepresentations on the W2s—untouched. Therefore, in
determining the appropriate sanctions for Mr. Steffensen’s
violations of rule 8.4(c), only the two remaining violations should be
considered.
 II. DISBARMENT IS AN INAPPROPRIATE SANCTION UNDER
                RULE 14-605(a)(1) OR (a)(2)
   ¶46 We typically defer to the district court’s findings in attorney
discipline cases in circumstances like this where the district court




   19Mr. Steffensen claims that he did not submit evidence at trial
on the 2008 value of the stocks because he “did not know that this
would be an issue at trial.”


                                 18
                          Cite as: 2018 UT 53
                         Opinion of the Court

has to make a credibility determination of a witness. However,
when the analysis involves “the discipline actually imposed,” this
task invokes “our constitutional responsibility” and “requires us to
make an independent determination as to its correctness.” In re
Discipline of Grimes, 2012 UT 87, ¶ 12, 297 P.3d 564 (citation omitted).
In doing so, we are conscious of the serious consequences that can
result. “Disbarment is the harshest sanction available for attorney
misconduct. It . . . result[s] in the complete loss of [the attorney’s]
career and reputation.” In re Discipline of Bates, 2017 UT 11, ¶ 20, 391
P.3d 1039 (third alteration in original) (citations omitted) (internal
quotation marks omitted). Because disbarment is so harmful to an
attorney, we do not take its imposition lightly. And, in this case, we
find disbarment under rule 14-605(a)(1) or (a)(2) of the Rules
Governing the Utah State Bar unsubstantiated, and we remand for a
new determination of the appropriate sanction.
                A. Disbarment Under Rule 14-605(a)(1)
    ¶47 Rule 14-605(a)(1) states, in relevant part, that disbarment is
appropriate when a lawyer “knowingly engages in professional
misconduct as defined in Rule 8.4(a), (d), (e), or (f) of the Utah Rules
of Professional Conduct.” R. GOVERNING UTAH STATE BAR
14-605(a)(1). Notably, rule 8.4(b) and (c) are absent in rule
14-605(a)(1), which governs sanctions for the other sections of Utah
Rule of Professional Conduct 8.4. We presume this omission was
intentional. Further, the structure of the rule confirms that this
omission was no mistake.
    ¶48 Rule 14-605 distinguishes between behavior that qualifies
for disbarment, suspension, reprimand, and admonition. Not all
professional misconduct defined in rule 8.4(a), (d), (e), or (f) results
in presumptive disbarment, and it is therefore graded using specific
criteria as shown in rule 14-605(a)(1), (b)(1), (c)(1), and (d)(1).
Violations of rule 8.4(b) or (c) are notably absent from 14-605(a)(1),
(b)(1), (c)(1), and (d)(1). Instead, the appropriate sanctions for
violations of rule 8.4(b) or (c) appear in other subsections of rule
14-605.
    ¶49 The language of subsections (a)(2) and (b)(2) mirror the
criminal conduct requirements of rule 8.4(b), providing for sanctions
when an attorney “engages in serious criminal conduct,” R.
GOVERNING UTAH STATE BAR 14-605(a)(2), or “engages in criminal
conduct” that does not meet the requirements of subsection (a)(2),
id. 14-605(b)(2). Similarly, the language of subsections (a)(3) and
(c)(2) provide for sanctions for “dishonesty, fraud, deceit, or
                                  19
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

misrepresentation,” mirroring the misconduct in rule 8.4(c). This
structure and the nature of the language of rule 14-605 confirm that
the omission of rule 8.4 sections (b) and (c) from rule 14-605(a)(1) is
not only intentional, but also significant.
    ¶50 The OPC argues that by virtue of comment [1a] of rule 8.4,
any violation of the Utah Rules of Professional Conduct falls under
the umbrella of rule 8.4(a) when the time for sanctions arrives.20
This cannot be the case. To begin, “[t]he comments are intended as
guides to interpretation, but [only] the text of each rule is
authoritative.” UTAH R. PROF’L. COND. pmbl. 21. Although comment
[1a] is not authoritative, it does “explain[] and illustrate[] the
meaning and purpose of the rule.” Id. As to rule 8.4(a), comment
[1a] explains that a violation of another Utah Rule of Professional
Conduct may not be the sole basis for charging 8.4(a) as a separate
violation. Vitally, however, comment [1a] “defines professional
misconduct as a violation of the Rules of Professional Conduct,”
thus bringing any violation of the Utah Rules of Professional
Conduct under the imposition of sanctions standards found in rule
14-605. 21 UTAH R. PROF’L. COND. 8.4(a) cmt. [1a].




    This comment provides:
   20

     A violation of paragraph (a) based solely on the
     lawyer’s violation of another Rule of Professional
     Conduct shall not be charged as a separate violation.
     However, this rule defines professional misconduct as
     a violation of the Rules of Professional Conduct as the
     term professional misconduct is used in the Supreme
     Court Rules of Professional Practice, including the
     Standards for Imposing Lawyer Sanctions. In this
     respect, if a lawyer violates any of the Rules of
     Professional Conduct, the appropriate discipline may
     be imposed pursuant to Rule 14–605.
UTAH R. PROF. COND. 8.4(a) cmt [1a].
   21  Professional misconduct that falls under rule 8.4(b), (c), (d), (e)
or (f) cannot also fall under rule 8.4(a) for the purpose of sanctions.
Conduct that violates other rules of professional conduct, however,
falls under rule 8.4(a) for the purpose of sanctions.


                                   20
                         Cite as: 2018 UT 53
                        Opinion of the Court

    ¶51 We recognize that the language of comment [1a] is
confusing and could be read to incorporate all violations of the Utah
Rules of Professional Conduct, including rule 8(b) through (f), into
its grasp. But we believe a fairer reading of the comment limits its
scope to violations of rules other than rule 8.4. If a violation of any
of the Utah Rules of Professional Conduct could also be a violation
of rule 8.4(a), rule 14-605(a)(1), (b)(1), (c)(1), and (d)(1) would
encompass the entirety of rule 8.4, including rule 8.4(b) and (c),
rendering the rest of rule 14-605 superfluous. Indeed, rule 8.4(a)
would subsume every other rule in the Utah Rules of Professional
Conduct, including rule 8.4(d), (e), and (f). We do not believe that
comment [1a] intended such a result.
    ¶52 Additionally, we must give meaning to the text of rule
14-605 as written, and that meaning is clear: Professional
misconduct as defined by rule 8.4(b) and (c) is expressly and
intentionally excluded from rule 14-605(a)(1), (b)(1), (c)(1), and
(d)(1). Violations of rule 8.4(b) do not trigger disbarment under rule
14-605(a)(1) when violated but must be assessed under subsections
(a)(2) and (b)(2) for the appropriateness of disbarment. Similarly,
violations of rule 8.4(c) do not trigger disbarment under rule
14-605(a)(1) but must be assessed under subsections (a)(3) and (c)(2).
        B. Disbarment Is Inappropriate Under Rule 14-605(a)(2)
    ¶53 Absent aggravating or mitigating factors, “serious criminal
conduct” gives rise to a presumptive sanction of disbarment under
rule 14-605(a)(2) when “a necessary element” of the crime “includes
intentional interference with the administration of justice, false
swearing, misrepresentation, fraud, extortion, misappropriation, or
theft; or the sale, distribution, or importation of controlled
substances; or the intentional killing of another; or an attempt or
conspiracy or solicitation of another to commit any of these
offenses.” Otherwise, if one of these elements is not necessarily
included, but the criminal act in question “nevertheless seriously
adversely reflects on the lawyer’s fitness to practice law,” the
presumptive sanction is suspension. R. GOVERNING UTAH STATE BAR
14-605(b)(2).
    ¶54 Mr. Steffensen argues that rule 14-605(a)(2) cannot apply to
him because the district court did not enter a specific finding that
his criminal conduct was “serious.” In this case, we do not need to
reach the seriousness issue because we find that neither of the
criminal acts specifically found by the district court have one of the
listed elements as a necessary element.
                                  21
                   IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

    ¶55 In order to determine the necessary elements of a crime, we
follow a categorical approach. See State v. Tulley, 2018 UT 35, ¶ 59, __
P.3d __. Under a categorical approach, we “examine[] the ordinary
case of [a] defendant’s crime and not the particular conduct in
which the defendant engaged.” Id. (second alteration in original)
(citation omitted) (internal quotation marks omitted). Therefore, we
must “identify the minimum criminal conduct necessary for
conviction under a particular statute and look only to the statutory
definitions—i.e., the elements of [the] . . . offense[], and not to the
particular [underlying] facts.” Id. (alterations in original) (citation
omitted) (internal quotation marks omitted).
    ¶56 In its conclusions of law for the violation of rule 8.4(b)
adjudication phase order, the district court specifically concluded
that Mr. Steffensen committed the criminal acts of Failing to Render
a Proper Tax Return and Attempted Failing to Render a Proper Tax
Return. This required the district court to conclude that
Mr. Steffensen “knowingly and intentionally, and without a
reasonable good faith basis, fail[ed] to . . . render . . . any return
within the time required by law” and that he also attempted to do
so. See UTAH CODE §§ 76-8-1101(1)(c)(i); 76-4-101. But the district
court was not required to find, as a necessary element, that
Mr. Steffensen’s criminal conduct included “intentional interference
with the administration of justice, false swearing, misrepresentation,
fraud, extortion, misappropriation, or theft; or the sale, distribution,
or importation of controlled substances; or the intentional killing of
another; or an attempt or conspiracy or solicitation of another to
commit any of these offenses.” R. GOVERNING UTAH STATE BAR
14-605(a)(2). Because neither of the criminal acts found by the
district court have one of the necessary elements listed in rule
14-605(a)(2), we hold that disbarment is unwarranted under that
subsection.
              C. Appropriate Sanction Under Rule 14-605
   ¶57 We have rejected the appropriateness of disbarment as the
presumptive 22 sanction under rule 14-605(a)(1) or (a)(2). The court




   22 The district court found “that the mitigating circumstances
[did] not warrant a deviation from the presumptive sanction.”
Because we reject the district court’s imposition of sanctions and

                                  22
                          Cite as: 2018 UT 53
                         Opinion of the Court

did not make any conclusions of law in the sanctions hearing about
disbarment under rule 14-605(a)(3). Without specific findings that a
violation of rule 8.4(c) falls under the requirements of rule
14-605(a)(3), including that it “seriously adversely reflects on the
lawyer’s fitness to practice law” and is “intentional misconduct”
other than conduct that would fall under rule 14-605(a)(1) or (a)(2),
we will not presume disbarment is the appropriate sanction under
rule 14-605(a)(3). “[A]lthough we always give serious consideration
to the findings and [rulings] of the [district court],” we will not hold
that disbarment is appropriate without clear documentation of the
rationale and reasoning for the court’s conclusion. In re Discipline of
Bates, 2017 UT 11, ¶ 17 (second and third alterations in original)
(citation omitted); see also In re Discipline of Ince, 957 P.2d 1233, 1236
(Utah 1998) (“With respect to the discipline actually imposed, our
constitutional responsibility requires us to make an independent
determination as to its correctness.”).
    ¶58 This does not imply that Mr. Steffensen’s conduct must go
unsanctioned. Rule 14-605 leaves open several possibilities,
including that his conduct for violating rule 8.4(c) falls under rule
14-605(a)(3) or (c)(2), and that his conduct for violating rule 8.4(b)
“seriously adversely reflects on [Mr. Steffensen’s] fitness to practice
law,” warranting suspension under rule 14-605(b)(2).
    ¶59 Here, the district court does find that “Mr. Steffensen’s
failure to remit tax monies [not owned by him or his law firm but
belonging to the employees] affected his employees who were
entitled to rely on him to remit their taxes.” This “failure to remit”
the money that should have been held in trust for his employees
“had the potential for causing substantial damage to his
employees” 23 and was dishonest conduct. And, “[t]he distribution


remand for a new sanctions determination, we do not consider
Mr. Steffensen’s challenges to the district court’s conclusion on the
aggravating and mitigating factors.
   23The district court also found that “Mr. Steffensen’s violation of
the Rules of Professional Conduct caused or at least potentially
caused serious injury to Mr. Steffensen’s former employees and to
the public.” For purposes of sanctions, this finding falls under rule
14-605(a)(1). To avoid any confusion, we take this opportunity to
highlight that rule 14-605(a)(1) requires a finding that the lawyer’s
professional misconduct “causes serious or potentially serious

                                   23
                    IN RE DISCIPLINE OF STEFFENSEN
                         Opinion of the Court

of W2s to the employees stating that the tax monies had been
withheld and remitted” was dishonest conduct and a
misrepresentation under rule 8.4(c). The “potential for causing
substantial damage to his employees” is not the same as “seriously
adversely reflect[ing] on the lawyer’s fitness to practice law.” In the
orders before us, the district court did not make any determinations
as to the appropriate sanctions that misconduct under rule 8.4(c)
merits other than lumping this misconduct together with the
misconduct found in rule 8.4(b) to reach disbarment under rule
14-605(a)(1). We have rejected rule 14-605(a)(1) as inappropriate for
violations of rule 8.4(b) or (c). And we have further rejected rule
14-605(a)(2) as the appropriate sanction for violations of rule 8.4(b).
    ¶60 Without reopening the proceedings, we leave it to the
district court to interpret its own order and encourage the court to
include more detailed findings specific to each violation and the
rationale behind the sanction imposed for each violation. In doing
so, we implore all state district courts to be detailed in their findings
and to be clear in tying the sanction imposed to the professional
misconduct found. Therefore, having rejected disbarment under
rule 14-605(a)(1) and (a)(2), we remand to the district court for
clarification of its findings of fact and conclusions of law in its order
regarding Mr. Steffensen’s sanctions for professional misconduct
under rule 8.4(b) and (c).
                           CONCLUSION
   ¶61 Having reviewed the findings and conclusions from both
Mr. Steffensen’s adjudication and sanction hearings, we hold that
there was no clear error in concluding that Mr. Steffensen had
violated rule 8.4(b) and (c) of the Utah Rules of Professional
Conduct. However, upon analyzing and clarifying the interpretation
and application of rule 14-605, we hold that disbarment is
unwarranted under subsections (a)(1) and (a)(2).
   ¶62 While we could enter a final judgment in this case under
our constitutional mandate, we deem it more prudent to remand to
the district court for reconsideration of the appropriate sanctions.


injury.” R. GOVERNING UTAH STATE BAR 14-605(a)(1) (emphasis
added). It is insufficient to find, as the district court did here, that
the misconduct “potentially caused serious injury.” (Emphasis
added.)


                                   24
                         Cite as: 2018 UT 53
                        Opinion of the Court

With a cold record before us, we recognize that the district court is
better situated, in the first instance, to make the necessary
determinations under Rule Governing the Utah State Bar 14-605.
    ¶63 For this reason, we affirm the district court’s finding of
violations of the Utah Rules of Professional Conduct, reverse the
ruling on Mr. Steffensen’s disbarment, and remand to the district
court for a new determination of the appropriate sanctions.




                                 25